[Cite as Dayton Bar Assn. v. Nowicki, 133 Ohio St. 3d 74, 2012-Ohio-3912.]




                       DAYTON BAR ASSOCIATION v. NOWICKI.
  [Cite as Dayton Bar Assn. v. Nowicki, 133 Ohio St. 3d 74, 2012-Ohio-3912.]
Attorneys—Misconduct—Failure to represent client with reasonable diligence—
        Six-month suspension stayed on conditions including restitution.
   (No. 2012-0276—Submitted March 7, 2012—Decided September 4, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                      Discipline of the Supreme Court, No. 11-082.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Griff M. Nowicki of Huber Heights, Ohio, Attorney
Registration No. 0071849, was admitted to the Ohio bar in 2000. On October 10,
2011, relator, Dayton Bar Association, filed a complaint alleging that Nowicki
had agreed to represent Shannon M. Millhoff in a civil matter but failed to prepare
for the trial, enter an appearance on Millhoff’s behalf, and timely file objections
to the magistrate’s decision and also failed to timely appeal the judgment against
his client. As a result of Nowicki’s failures, an $8,262.94 judgment was entered
against the client.
        {¶ 2} The parties have submitted a consent-to-discipline agreement
pursuant to BCGD Proc.Reg. 11.            In that agreement, they stipulate that the
operative facts as alleged in the complaint are true and that Nowicki’s conduct
violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client).
        {¶ 3} The parties stipulate to the following aggravating factors:        (1)
Nowicki received an attorney-registration suspension for his failure to timely
register for the 2005-2007 biennium, In re Attorney Registration Suspension of
Nowicki, 107 Ohio St. 3d 1431, 2005-Ohio-6408, 838 N.E.2d 671, although his
                             SUPREME COURT OF OHIO




license was reinstated just five days later, In re Nowicki, 107 Ohio St. 3d 1705,
2006-Ohio-13, 840 N.E.2d 209, and (2) Nowicki’s misconduct and the resulting
judgment caused extreme financial hardship for Millhoff, a single mother
supporting three young children. See BCGD Proc.Reg. 10(B)(1)(a) and (h).
       {¶ 4} And as to mitigating factors, they stipulate that Nowicki has (1)
instituted a more thorough process to document communications with his clients,
(2) started using an online calendar in addition to a paper calendar, (3) adopted a
process to digitize all documents received by his office, (4) joined a law firm that
will provide additional staff and resources to avoid oversights, and (5) has
obtained the release of garnishment, paid Millhoff $400, agreed to pay Millhoff
an additional $2,142.36 in monthly installments of $250, and made arrangements
to satisfy the remainder of the judgment.
       {¶ 5} Based upon the foregoing, the parties stipulate that Nowicki should
be suspended from the practice of law for six months, all stayed on the conditions
that he reimburse Millhoff $2,142.36 in monthly installments of at least $250 and
satisfy the remainder of the judgment against her.
       {¶ 6} A panel of the Board of Commissioners on Grievances and
Discipline reviewed the consent-to-discipline agreement.         Observing that the
parties’ stipulated sanction was consistent with sanctions imposed by this court
for similar misconduct, the panel and board recommend that we adopt the
agreement. See, e.g., Cuyahoga Cty. Bar Assn. v. Drain, 120 Ohio St. 3d 288,
2008-Ohio-6141, 898 N.E.2d 580 (imposing a six-month suspension, all stayed on
conditions, on an attorney who neglected a client’s matter by failing to adequately
prepare and missing the statute of limitations for her claim).
       {¶ 7} Having considered Nowicki’s misconduct, the aggravating and
mitigating factors listed in BCGD Proc.Reg. 10, the sanctions we have imposed
for similar misconduct, and the recommendations of the panel and board, we
accept the parties’ consent-to-discipline agreement.




                                            2
                              January Term, 2012




       {¶ 8} Accordingly, Griff M. Nowicki is hereby suspended from the
practice of law for six months, all stayed on the conditions that he reimburse
Millhoff $2,142.36 in monthly installments of at least $250, with payment to be
completed within six months of this judgment, and satisfy the remainder of the
judgment against her. If Nowicki fails to comply with the conditions of the stay,
the stay will be lifted and respondent shall serve the full six-month suspension.
Costs are taxed to Nowicki.
                                                          Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Dunlevey, Mahan & Furry and David M. Rickert, for relator.
       Griff M. Nowicki, pro se.
                          ______________________




                                       3